DETAILED ACTION
1. 	Claims 1-22 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 3 7 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 02/03/2021 has been entered
Information Disclosure Statement
4.	The information disclosure statements field on 02/26/2021 and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office
Response to Amendment
5.	Applicant’s response to the last Office Action filed on 01/25/2021 has been entered and made of record. 
6.   Claims 1-2, 7-11, 15 and 20 have been amended.
Response to Argument
7.	Applicant’s arguments, filed on 02/03/2021 with respect to the amended claims have been fully considered, but not persuasive for Examiner response see discussions below:

a.	Regarding the amended claim 1, the applicant argue “Zwilling fails to disclose or suggest “a vial tray defining a wheel, the wheel having a plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug,” and “a second motor configured to rotate 
As to above argument Examiner respectfully disagree with the Applicant for the reasons discuss below:
i. Zwilling teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105. The beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling ([0036], Fig.1A).   Thus, based on the above discussion, the vial tray defining a wheel corresponds to  the beverage filling machine 105 with revolving that rotate  circularly like a wheel.  The plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug corresponds to the plurality of bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Where vial openings and vials each containing a drug corresponds to the bottle carriers and the bottle filled with liquid 
ii.	Zwilling teaches at module comprises a plurality of sensors each being configured and disposed to sense the degree of rotation of a beverage bottle disposed on a support, and the degree of rotation of a support and a beverage bottle supported thereon (see claim 40, and Fig.1A).   Zwilling farther teaches camera and sensor that read a label attached to the bottles, identify defective label attached to the bottles, and removing   bottles comprising the defective label (seeFig.4 calim30 and 39). The a second motor configured to rotate the first vial within the wheel while the camera captures images of a label on the first vial and processing circuitry corresponds to rotating the bottle and reading the label attached to the bottle, detecting defective label attached to the bottle. 
 iii.	However Zwilling does not specifically teach extract a lot number and an expiration date from the images. Although Zwilling teaches reading the label attached to the rotating bottles and detecting defective label attached to the bottle. 
iv.	On the other hand Bhatia teaches a lead screw and star wheel 44 allows each bottle rotates around its axis while the camera capture an image of the bottle from different angles (see col.6 lines 35-50). When the bottle 24a is within the inspection area, the drive belt 24a is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading.  The vision system processor board 88a determines how much the bottle 24a needs to be rotated to ensure that the code string 54 is at the optimal viewing angle for reading by one of the cameras 60-62(Figs.4, 9 and 11, col.8 lines 34-49). Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like (Figs.4 and 9, col.1 lines 56-65, col.8 lines50-55). Thus, from the above discussion it follows that Bhatia teaches The a second motor configured to rotate the first vial within the wheel while the camera captures images of a label on the first vial and processing circuitry configured to extract a lot number and an expiration date from the images. Wherein the second motor corresponds to a motor that rotate the bottle around its axis. Extract a lot number and an expiration date corresponds to extracting code string includes information regarding the bottle's date of manufacture, place of manufacture lot number, and the like

Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 and 8-11 and 13-22 are rejected under  35 U.S.C. 103(a) as being unpatentable over ZWILLING; Heinz-Michael(hereafter ZWILLING), US 20080134633 A1, published June 12,2008, in view of Bhatia et al., (hereafter Bhatia ), US  Patent  No. US 5405015 A, published on Apr.11, 1995 

As to claim 1, ZWILLING teaches A compounder system (Abstract, a beverage bottling plant), comprising:
a vial tray defining a wheel the wheel having a plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug  ([0036], Fig.1A,  Zwilling  specifically teaches  star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105. The beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling ([0036], Fig.1A).   Thus, based on the above discussion, the vial tray defining a wheel corresponds to  the beverage filling machine 105 with revolving that rotate  circularly like a wheel.  The plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug corresponds to the plurality of bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Where vial openings and vials each containing a drug corresponds to the bottle carriers and the bottle filled with liquid);
a camera (Fig.4 calim30 and 39, Zwilling farther teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label);
a first motor configured to rotate the wheel to move a first vial of the plurality of vials to an imaging position (([0036], Fig.1A, Zwilling specifically teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105);
a second motor configured to rotate the first vial within the wheel while the camera captures images of a label on the first vial ([0036], Fig.1A, Fig.4 calim30 and 39,  the beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Further Zwilling  teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label ): and


However Zwilling does not specifically teach extract a lot number and an expiration date from the images. Although Zwilling teaches reading the label attached to the rotating bottles and detecting defective label attached to the bottle. 
On the other hand Bhatia teaches processing circuitry configured to extract a lot number and an expiration date from the images. ((Figs.4, 9 and 11, col.8 lines 34-49, col.1 lines 56-65, col.8 lines50-55, A lead screw and star wheel 44 allows each bottle rotates around its axis while the camera capture an image of the bottle from different angles (see col.6 lines 35-50). When the bottle 24a is within the inspection area, the drive belt 24a is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading.  The vision system processor board 88a determines how much the bottle 24a needs to be rotated to ensure that the code string 54 is at the optimal viewing angle for reading by one of the cameras 60-62(Figs.4, 9 and 11, col.8 lines 34-49). Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like (Figs.4 and 9, col.1 lines 56-65, col.8 lines50-55). Thus, from the above discussion it is follows that. Extract a lot number and an expiration date corresponds to extracting code string includes information regarding the bottle's date of manufacture, place of manufacture lot number, and the like). 
ZWILLING and Bhatia are directed to system of loading and labeling containers such as beverage bottles (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a camera with pattern recognition software capable of extracting code string includes information regarding the bottle's date of manufacture, place of manufacture lot number, differ type of labels from the bottles by determining optimal viewing angle of the bottles for reading the labels taught Bhatia into ZWILLING.
The suggestion/motivation for doing so would have been to allow user of ZWILLING to increase the capability of identifying container based on the data when the bottles are manufacture, place of manufacture lot number in addition to detecting defected labels taught by ZWILLING.


As to claim 2, Bhatia teaches a light source configured to illuminate at least a portion of the vial at the imaging position (claim 15, col.12 lines 56-65, col.10 lines 40-55, as shown in FIG. 3, to sense the bottom of the bottle for stress cracks, the bottle-under-inspection 24a is supported in the sensing station 26 on a transparent glass surface 71 and illuminated from below by a light source 70.)

As to claim 3, Bhatia teaches the light source comprises a line-wise light source (claim 15, Fig.10 unit 104, strobe light source to momentarily illuminate the moving bottle when the position sensing means detects the bottle within the field of view of the camera).

Claim 8 is rejected the same as claim 1 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 8

Claim 9 is rejected the same as claim 2 except claim 9 is directed to a method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 9.

As to claim 10, both Zwilling and Bhatia teaches providing the plurality of vials in the vial tray comprises placing a respective plurality of vial pucks each attached to the plurality of vials in a vial the plurality of puck recesses in the vial tray (Zwilling: [0036], Fig.1A, Zwilling specifically teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage  filling machine 105; Bhatia :Fig.1 col.4 lines 30-35, transporting system including a conveyor belt system 22 for moving articles of manufacture such as bottles 24 toward a sensing station 26. FIG. 1 illustrating the general flow of bottles through a sensing station).

As to claim 11, Bhatia teaches capturing the at least one image comprises: capturing a plurality of line scan images while the first vial is rotated (col. 7 lines 45-55, col.8 lines 34-49, the belt 42 to rotate the bottle 24a sixty degrees. In this manner, the full 360 degree circumference of the bottle 24a is scanned, if necessary. Specifically each of the three cameras 60-62 scans a sixty degree field for a total of 180 degrees scanned (one-half the circumference); and 
combining the plurality of line scan images to form a rectilinear image of the entire label(Fig.5, col.7 lines 55-65, identified pattern for this image scan might be a four-by-four group of dark pixels; each group of four that correlates has its X and Y coordinates added to the list

As to claim 13, Bhatia teaches determining the at least one of the lot number and the expiration date from the at least one image, providing a location, a text size, and an orientation of the lot number and the expiration date on the label to a network of compounder systems (Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)

As to claim 14, Bhatia teaches comprising determining whether any recalls exist that are associated with the lot number (Fig.9, Claim 20, col.11 lines 20-35, In addition, the actual code strings may be compared against a range of codes, against a date, and so on depending on the desired rejection criteria it is possible to reject a bottle based on its code string)

 As to claim 15, Bhatia teaches if no recalls exist, reconstituting a drug in the first vial with the compounder system( Fig.9, col.1 lines 55-60, col.11 lines 20-35, bottle accepting/rejecting operations, and  the bottle is acceptable for refilling). 

As to claim 16, Bhatia teaches archiving the at least one image in association with information for the reconstituted drug (col.9 lines 15-30, With this information, the vision system processor board 88a is able to compensate for any skewing of the label relative to the horizontal axis by determining where the characters comprising the code string 54 are within the image stored in memory). 

As to claim 17, Bhatia  teaches performing image processing operations on the at least one image (col.10 lines 60-67, the image of the bottle  is enhanced so that only the gray level of actual cracking is evaluated, while higher intensity white levels due to glare are omitted).

As to claim 18, Bhatia teaches, displaying a rectilinear image of the label (Fig.5, col.9 lines 3-5, as shown in FIG. 5, the identifying label comprises a code string 54. FIG. 5 is an enlarged representation of a code string)

As to claim 19, Bhatia teaches  storing the lot number in association with a pharmacy tech or an inventory update (col.1 lines 57-65, information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like may be imprinted thereon).

 A compounder system, comprising:
a carousel support frame configured to rotate a carousel of pump cartridges; a motor mounted to the carousel support frame, a drive mechanism configured to rotate the carousel ([0014], A beverage bottling plant a frame structure, said frame structure having an axis disposed vertically; a turntable structure being configured and disposed to rotate about said vertical axis of said frame structure,);
a vial tray having a wheel interposed at least partially between the drive mechanism and the carousel support frame, wherein the drive mechanism is further configured to rotate the wheel and the wheel is configured to simultaneously receive a plurality of vials (([0036], Fig.1A,  this limitation is discussed in claim 1 above);and
a camera, wherein the camera is configured to capture images of a first vial of the plurality of vials in the vial tray while the motor rotates the first vial within the wheel ([0036], Fig.1A, Fig.4 calim30 and 39,   this limitation also discussed in claim 1 above).

As to claim 20, Bhatia teach A compounder system, comprising:
a carousel support frame configured to rotate a carousel of pump cartridges;  a motor mounted to the carousel support frame, a drive mechanism configured to rotate the carousel (FIG. 1, col.4 line 40-60,  a dual conveyor belt system 22 is employed having a first conveyor belt 22a for feeding bottles 24 towards the lead screw 30 and a second conveyor belt 22b for transporting bottles 24 away from the lead screw 30, wherein the lead screw 30 is rotated at a speed corresponding to the speed of the conveyor belt 22 such that the start of the thread 36 is able to accept the next bottle in the stream.  The carousel support frame configured to rotate a carousel of pump cartridges corresponds to the plurality of discs (see Fig.1) configured to rotate the dual conveyor belt system 22. The motor corresponds to the motor (not shown) that rotate the conveyor belt system 22.  The carousel corresponds to dual conveyor belt system 22); 
Fig.1 and 9, col.6 lines 5-10, the motor 40 is arranged to rotate a drive belt 42 that is disposed and tensioned to contact the bottle 24a. Accordingly, to pull the bottle into the star wheel arms and ultimately the sensing station 26, the motor 40 is controlled to operate the drive belt 42 in a clockwise manner as considered in the orientation of the system of FIG. 1); 
 and a camera, wherein the camera is configured to capture images of a first vial of the plurality of vials in the vial tray while the motor rotates the first vial within the wheel.
(col.6 lines 35-50, the bottles are typically randomly rotated when they enter the sensing station 26, and accordingly, to more readily read the code string 54, the bottle 24a is rotated, if necessary, to align the code string 54 with one of the sensing cameras 60, 61 or 62 (shown in FIG. 8). Thus, when the bottle 24a is within the inspection area, the drive belt 42 is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading).
However it is noted that both Zwilling and Bhatia do not specifically teaches “a vial tray interposed at least partially between the drive mechanism and the carousel support frame” although Bhatia teaches the plurality of discs (see Fig.1) configured to rotate the dual conveyor belt system 22, and drive belt 42 and star wheel 44 which feed the bottle 24a into the lead screw 30 as shown in Fig.1.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inspection system that illustrating the general flow of bottles through a sensing station (see Fig.1) taught by Zwilling and Bhatia Applicant has not disclosed that carousel support frame configured to rotate a carousel of pump cartridges provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with  the inspection system designed flow of bottles through a sensing 

As to claim 21, Bhatia teaches  processing circuitry configured to extract at least one of a lot number and an expiration date from the images (Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like).

As to claim 22, Bhatia teaches a display, wherein the processing circuitry is configured to (a) prompt a user to select a portion of the images with the lot number or the expiration date and (b) determine the lot number and the expiration date based on the user selected portion of the images (col.13 line63-col14 line 5, A vertical cursor 126 sweeps across the monitor 80f from left to right to update the display 124 with the most recently obtained bottle data. As it sweeps, the cursor overwrites the old bottle data and continuously displays bottle data from the most current one-hundred bottles inspected. Of course, other suitable monitoring stations known to those skilled in the art may also be employed).

10.	Claims 4-7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZWILLING, US 20080134633 A1, in view of Bhatia, US Patent No. US 5405015 A, further in view of Chirnomas; Munroe (hereafter Chirnomas, US Patent Application Publication No.: US20090149985, published June 11, 2009. 
	Regarding claim 4, while the combination of ZWILLING and Bhatia teach the limitation of claim 1 but the combination fails to teach the limitation of claim 4.
		
see [0001]) teaches  the processing circuitry is further configured to read a bar code in the images ([0048]  camera with image or pattern recognition software, or a Barcode Recognition system, or an RFTD system, or a Text reading system, or An optical scanner, or other type of sensor, or a mechanical or electromechanical switch, or light beam, or a color recognition sensor,).
Modified ZWILLING and Chirnomas are directed recognizing a container by analyzing the label inserted into to the container (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a camera with image or pattern recognition software, or a Barcode Recognition system designed to read the label of the  shipping containers taught by  Chirnomas([0048])  in to modified ZWILLING
The suggestion/motivation for doing so would have been to allow user of ZWILLING to increase the capability of identifying container with wide range of label   that includes image or pattern recognition software, a Barcode Recognition system, an RFTD system, An optical scanner, or other type of sensor.
Therefore, it would have been obvious to combine modified ZWILLING with Chirnomas to obtain the invention as specified in claim 4.

As to claim 5, Bhatia teaches the processing circuitry is further configured to determine an expected location of the lot number and the expiration date based on the bar code (Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)
As to claim 6, Bhatia teaches  the processing circuitry is configured to extract the lot number and the expiration date from the images using the expected location(Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)

As to claim 7, Bhatia teaches at least one gear coupled to the second motor, wherein the at least one gear is configured to engage a corresponding gear on a vial puck attached to the vial to rotate the first vial (Fig.1 col.4 lines 30-35, transporting system including a conveyor belt system 22 for moving articles of manufacture such as bottles 24 toward a sensing station 26. FIG. 1 illustrating the general flow of bottles through a sensing station).

As to claim 12, Chirnomas teaches reading a barcode in the at least one image;
obtaining label information associated with the bar code, wherein the label information comprises a location, a text size, and an orientation of the lot number and the expiration date on the label; and performing optical character recognition operations on a portion of the at least one image corresponding to the location to read the lot number and the expiration date ([0148] The system may be designed to manipulate the shipping container in order to better sense the shipping container's attributes by utilizing a gripper mechanism, or by using a robot, or by using a device that can rotate the shipping container. It can utilize a camera with image or pattern recognition software, or a Barcode Recognition system, or an RFTD system, or a Text reading system, or An optical scanner, or other type of sensor, or a mechanical or electromechanical switch, or light beam, or a color recognition sensor).

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699